Citation Nr: 0800282	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-17 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a seizure disorder.

2.  Entitlement to service connection for sleep apnea 
secondary to service-connected seizure disability.

3.  Entitlement to service connection for chronic fatigue 
syndrome secondary to service-connected seizure disability.

4.  Entitlement to service connection for an upper 
respiratory infection disability secondary to service-
connected seizure disability.

5.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected seizure 
disability.

6.  Entitlement to service connection for periodontitis 
secondary to service-connected seizure disability.

7.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran and F.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1986 to October 
1989.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

An April 2006 Statement of the Case decided matters 
pertaining to the veteran's dependents.  The veteran has not 
filed a substantive appeal with any matter from the April 
2006 Statement of the Case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that in a letter dated in December 2003, the 
veteran's representative indicated that the veteran had 
recently been awarded disability benefits from the Social 
Security Administration (SSA).  A March 2005 SSA Inquiry 
contained an entry that noted "Denied Claim."  At his July 
2005 RO hearing (Hearing transcript (Tr.), at page 15) the 
veteran appeared to indicate that his SSA claim was still 
pending and under appeal.  At any rate, VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  An attempt should be made to obtain these 
records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decision(s) (favorable 
or unfavorable), and the medical records 
upon which the decision(s) were based.

2.  The AOJ should then readjudicate the 
issues on appeal.  If any of the benefits 
sought are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





